On the 16th day of November, 1931, a judgment was rendered in favor of the plaintiff, defendant in error herein, and on the 7th day of May, 1932, the city of Oklahoma City prosecuted its appeal from that judgment, and on the 1st day of August, 1932, filed its brief herein. The defendant in error has filed no brief herein, and has offered no excuse for his failure to do so.
Upon the authority of the opinions of this court many times deecided, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the lower court, and the cause is, therefore, reversed and remanded with directions to the trial court to vacate its order and judgment in favor of the plaintiff below and to dismiss the action.